HonorableGeorge E. Gilkerson            opinionno. WW- 652
 DistrictAttorney
 LubbockCounty Courthouse                Re: Whether a proposed game
 Lubbock,Texas                               known as "Orbit"would coa-
                                             stitutea violationof the
                                             lotterylaws, Article 654,
                                             Vernon'sPenal Code.

 Dear Sir:

            You have requestedan Opinionas to whether a gsme called "Orbit"
  would be a violationof Article654 of Vernon'sTexas Penal Code. The game
  "Orbit"as describedIn your requestand in the advertisingmaterialswhich
  you forwardedis similarto the well-knowngame of "Bingo"=d the game of
~."Play'Marko"as discussedin AttorneyGeneralOpiuiouWWwW-222.

            Players play "Orbit"througha local televisionprogram for
 prizes, The cards carry advertisingand are made availableat participating
 stores.   There is no obligationto buy any goods in order to be given a card
 and direct mailing to.homesin a trading radius of each of the participating
 stiores will be made. Each week three games of "Orbit"are played and one
 game of "Space" is played. "Space" is like "Orbit",but only people who have
 wotiat "Orbit"are eligibleto play.

           The only basic differencebetween "Orbit"aud "Play Warko'~is that
 "Orbit".cards are mailed within the trade radius while "Play Marko" cards
 were ouly availableat the participatingstores. Attorney General Opinion
 WW-222 held that "Play Marko" was a lottery.

           It is well settledthat a~'lottery  consistsof three essential
 elements,namely: (1) a prize or prizes; (2) the award or distributionof
 the prize or prizes by chance,and (3) the payment either directlyor indi-
 rectly by the participantsof a considerationfor the right or privilegeof
 ~~a$ipating.    Cole v. State, I.33 Tex. Grim. R. 548, 112 S.W.2d 725-730


          It Is clear that the essentialelementsof "prize"and "chance"
 are present;the questionraised here is whether there was payment of consi-
 deration..There is M "skill"questionasked of winners as ih "Play Warko".

           In Brice v. State, 156 Tex. Grim. R. 372, 242 S.W.2d 433 (1951),
 the Court of CriminalAppeals stated:
.




    HonorableGeorge E. Gilkerson,Page 2.      (WV- 652)



                   "Underthe authoritiesmentioned,we must conclude
              that in the absenceof any characterof favoritism
              shown to customers,the lotterystatute,Art. 654, P.C.,
              is.not violatedunder a plan wh&rebya merchantawards
              a prize or prizesby chance to a registrantwithout re-
              quiringany registrantto be a customeror to purchase
              merchandiseor to do other than to registerwithout
              charge at the store,though the donor may receivea
              benefitfrom the drawingin the way of advertising."

               Followingthis view, there is no considerationpassing from the
    .participants and, therefore,there is no lottery in the present case. The
     facts in the present case are even less like a lotterythan the facts in
    the Brice case because in the presentcase the participantneed not go to
    the store to pick up the "Orbit"card. See also Attorney General Opinions
    v-167, S-49 and MS-94.

             This opinionoverrulesAttorneyGeneralOpinionsWE-222 and O-2286
    Insofaras they conflictwith the holdingof this opinion.'


                                    SUMMARY

                       The game "Orbit"is not a lottery in
                       violationof Article 654, Vernon's
                       Penal Code, because it does not in-
                       volve all the elementsof a lottery,
                       namely: (1) gettinga prize, (2)
                       based on chance,and (3) the pay-
                       ment of a considerationfor pertici-
                       pation in the game, becausethe ele-
                       ment of considerationis lacking.

                                                  Very truly yours,

                                                ' WILLWIISGE
                                                  Attorney General of Texas



                                                  BY                      /
                                                       Gecil Cammack,Jr.
                                                       AssistantAttorney General
    CC:aw
HonorableGeorge E. Gilkerson,Page 3. (w-652)



APPROVED:

OPINION COMMITl'EE:

C. K. Richards,Chairman

3. C. U v::sJT.
J. Art&r S-adiiiI
Gcn-doil C. Cass
w. iby SClW&S

R~I?&'EDFORTHEATTORNFXGENEXAL
BY:
    W. V. Geppert